Citation Nr: 9910381	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-17 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
reaction, currently evaluated at 30 percent disabling.

2.  Entitlement to an increased evaluation for duodenal ulcer 
disease, currently evaluated at 10 percent disabling.

3.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from March 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied an increased evaluation for the issues 
on appeal.

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in November 1998.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's anxiety disorder does not produce more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, or more than definite impairment 
in the ability to establish or maintain effective and 
wholesome relationship.

3.  The veteran's duodenal ulcer disease is currently 
manifested by subjective complaints of weight loss, 
diminished appetite, nausea, vomiting, and diarrhea.

4.  Objective findings of the veteran's duodenal ulcer 
disease include a non-tender and non-distended abdomen with 
positive bowel sounds.  An upper gastrointestinal series 
showed a normal duodenum with mild gastric erosions.

5.  The veteran's tinnitus is currently manifested by 
subjective complaints of constant squealing in the ears.  
This disorder, currently rated at the maximum schedular 
rating, is not shown to produce such severe symptoms as to 
render application of the regular schedular provisions 
impractical.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for anxiety reaction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Code (DC) 9400 (1996) (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for duodenal ulcer disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.110, 4.112, 4.114, DC 7305 (1998).

3.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.87a, DC 6260 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); that is, he has presented claims 
that are plausible.  Further, he has not alleged nor does the 
evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by § 
5107(a), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that increased ratings for the 
disabilities on appeal are warranted.  

I.  Entitlement to an Increased Evaluation for Anxiety 
Reaction

While this appeal was pending, the applicable rating criteria 
for mental disorders, 38 C.F.R. § 4.125 et seq., was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 
1996).  The timing of this change in the regulations requires 
the Board to first consider whether the amended regulation is 
more favorable to the appellant than the prior regulation, 
and, if so, the Board must apply the more favorable 
regulation.  VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, the Board finds that there is 
no basis upon which to conclude that the earlier version of 
the pertinent regulations is more or less favorable to the 
veteran, if indeed the differences between the two versions 
are substantive when applied to the veteran's individual 
case.  Accordingly, the Board will adjudicate the veteran's 
claim pursuant to the regulations in effect at the time 
applicable. 

The RO has rated the veteran's anxiety reaction under DC 
9400.  The pre-change or "old" criteria will be utilized 
for the short period between the time the veteran filed his 
claim and when the new regulations became effective.  Under 
the old criteria, general anxiety was evaluated 30 percent 
disabling where there was definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 10 percent rating was for 
assignment where the symptoms were less than those for a 30 
percent rating, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
38 C.F.R. § 4.132, DC 9400 (1996).  

Former DC 9400 also provided that a 50 percent evaluation was 
warranted for anxiety where the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and where the reliability, flexibility 
and efficiency levels were so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, DC 9400 (1996). 

Finally, a 100 percent evaluation required that attitudes of 
all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior; and that the individual was thereby 
demonstrably unable to obtain or retain employment.  It has 
also been recognized that each criteria for a 100 percent 
rating under 38 C.F.R. § 4.132 was independent.  See Johnson 
v. Brown, 7 Vet. App. 95, 97 (1994).

The General Counsel of the VA issued a precedent opinion 
interpreting the terms mild, definite, and considerable, as 
applied in 38 C.F.R. § 4.132.  See O.G.C. Prec. 9-93, 59 Fed. 
Reg. 4753 (1994).  In that opinion, the term mild, the 
criterion for a 10 percent evaluation, was defined as "of 
moderate strength or intensity, and as applied to disease, 
not severe or dangerous."  Definite, the criterion for a 30 
percent rating, was construed quantitatively to mean 
"distinct, unambiguous, and moderately large in degree," and 
considerable, the criterion for a 50 percent evaluation, was 
defined as "rather large in extent or degree."  Id.  In 
addition, the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas, the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See Hood v. Brown, 4 Vet. App. 301 
(1993).

Under the old regulations, the severity of a psychiatric 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful work and decrease in work efficiency.  Great emphasis 
was placed upon the full report of the examiner, descriptive 
of actual symptomatology.  The record of the history and 
complaints was only preliminary to the examination; the 
objective findings and the examiner's analysis of the 
symptomatology were the essentials.  38 C.F.R. § 4.130 
(1996).  The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
for the mental disorders contemplated those abnormalities of 
conduct, judgment, and emotional reactions which affected 
economic adjustment, i.e., which produce impairment of 
earning capacity. 38 C.F.R. § 4.129 (1996).

Under regulations that took effect during the pendency of 
this appeal (the "new" criteria), which were considered by 
the RO, a 10 percent evaluation may be assigned with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  
A 30 percent evaluation will be assigned for anxiety reaction 
with occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9400 (1998).

A 50 percent evaluation will be assigned for anxiety which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Records associated with the claims file in support of the 
veteran's claim reveal that he sought treatment in April 1996 
because he was told to report for an examination.  He 
complained of, among other things, anxiety.  Medications 
included Elavil and clorazepate.  Physical assessment showed 
that he was in no acute distress, was alert and oriented 
times three, ambulated without distress, and verbalized 
understanding of instructions.  In a March 1996 Ambulatory 
Care Nursing Progress Note, the veteran was noted to live 
alone as a widower, to be independent, was alert to person, 
place, and time, and was calm and cooperative.  In June 1996, 
he needed prescriptions and reported that he was anxious.  
The clinical assessment was generalized anxiety with 
depression.  He was given refills for Elavil and Benadryl and 
was instructed to return to the clinic in six months.  In a 
July 1996 pre-procedure report, he was alert, with 
appropriate behavior, and was independent for self care.  He 
was accompanied by his wife.

In a hearing before the undersigned Member of the Board in 
November 1998, the veteran testified that he got his 
psychiatric treatment through the VA, either Tuskeegee or 
Birmingham, but had been trying to get it through civilian 
doctors because he lived far away from a VA facility.  He 
answered that he had been diagnosed with PTSD and his life 
was in danger everyday while in service.  He admitted to 
having nightmares and flashbacks.  He had not worked for two 
or three years and missed a lot of work because of his 
medical conditions.  He reported that he had problems with 
his speech because of his anxiety reaction and daily panic 
attacks, some memory loss, forgetfulness, and problems with 
decision-making.  However, he reflected that he never missed 
work because of an anxiety reaction but did take time off to 
go to doctor's appointments.  His wife interjected that he 
should not drive because of all the medication that he was 
taking.  He described an inability to having meaningful 
relationships, mood swings, and problems with temper.

Upon further questioning, the veteran related that he was not 
seeing a psychiatrist or getting regular counseling because 
he was not close to a VA facility and could not afford it.  
His wife stated that he only took the medication and was not 
examined when he went for refills.  He stressed that he was 
more nervous than he used to be.  His wife reflected that she 
thought some of the suspiciousness was because the veteran 
could not hear as well as he used to.  She related that it 
caused problems in their relationship and problems in the 
veteran's work situation.  

After thoroughly reviewing the evidence on file, the Board 
concludes that an evaluation in excess of 30 percent under 
the old criteria for the period prior to November 7, 1996, 
for the veteran's anxiety is not in order.  First, although 
he has not worked for a number of years, his industrial 
impairment, vis-a-vis his psychiatric disability, appears to 
be no more than definite.  Specifically, the claims file 
suggested that he had fairly been recently married although 
he implied that perhaps he and his wife had been together for 
a long period of time.  Further, a 50 percent evaluation 
under the old criteria required the reliability, flexibility, 
and efficiency levels to be so reduced as to result in 
considerable industrial impairment.  In this case, the 
veteran has been alert and oriented when examined, was noted 
to be able to live independently, and was in no acute 
distress.  Thus, the evidence does not show that a 50 percent 
evaluation is in order under the old criteria.  

Similarly, a 50 percent evaluation is not warranted under the 
new criteria.  Specifically, there is no evidence of 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, frequently panic attacks, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  He has been noted to be oriented to time, 
place, and person, and was without evidence of psychosis, 
delusions, or hallucinations.  The Board also notes that the 
veteran was receiving no outpatient psychiatric treatment, 
and had not been hospitalized for any psychiatric disability.  
Moreover, although he reported some memory impairment and 
panic attacks, the weight of the evidence does not support 
the requirements of a 50 percent evaluation.  Therefore, the 
Board concludes that the veteran's service-connected anxiety 
is appropriately compensated by the assignment of a 30 
percent disability evaluation.  Accordingly, the Board finds 
that the schedular criteria for a rating in excess of the 
currently assigned 30 percent disability evaluation are not 
met.    

II.  Entitlement to an Increased Evaluation for Duodenal 
Ulcer Disease

The RO has rated the veteran's duodenal ulcer disease under 
DC 7305.  Under DC 7305, a 10 percent evaluation contemplates 
a "mild" disorder with recurring symptoms once or twice 
yearly.  A 20 percent evaluation contemplates "moderate" 
symptomatology with recurring episodes of severe symptoms two 
or three times a year averaging ten days in duration or with 
continuous moderate manifestations.  A 40 percent rating is 
assigned for "moderately severe" impairment; symptoms of 
vomiting, recurrent hematemesis, or melena, less that 
"severe," with impairment of health manifested by anemia 
and weight loss productive of definite impairment of health.  
A 60 percent evaluation requires a "severe" duodenal ulcer 
with pain which is only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
and manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, DC 7305 
(1998).

In April 1996, the veteran reported abdominal pain along the 
sides and in the epigastric region.  Physical examination 
revealed that the abdomen was non-tender and non-distended, 
and bowel sounds were present.  Follow-up gastrointestinal 
testing was recommended.  A esophagogastroduodenoscopy was 
performed in July 1996.  The report indicates that the scope 
passed into the esophagus without any assistance and the 
esophageal mucosa was normal.  There was no resistance as the 
scope passed into the stomach and there were questionable 
small erosions noted but the stomach otherwise appeared 
normal.  The duodenum was also normal.  The clinical 
impression was multiple gastric erosions, questionably 
related to non-steroid anti-inflammatory drugs.  He was to 
follow up with his primary care physician.  

At the hearing, the veteran testified that he had problems 
with his ulcer every day.  He reported that his weight would 
drop if he went to the hospital and daily nausea, vomiting, 
and diarrhea for the past 14 years, and worse the previous 4 
years.  Upon further questioning, he related that he had been 
told a long time ago that he was anemic but that had not been 
mentioned recently.  His wife noted that he ate very little 
food during the day with maybe one good meal a day.  He 
described feeling like the food wanted to come up and his 
bowels were mostly normal.  He thought that his ulcer problem 
was worse in the past couple years because he could not eat.  

Applying the provisions of 38 C.F.R. § 4.114, DC 7305 to the 
clinical evidence summarized above, the Board concludes that 
the criteria for a 20 percent rating under DC 7305 are not 
met.  While the evidence is uncontroverted that the veteran 
has had duodenal ulcer disease, there is no competent 
evidence of recurring episodes of severe symptoms two or 
three times a year or continuous moderate manifestations 
warranting a 20 percent rating under this code.  While, as 
noted, the veteran reported episodes of nausea, vomiting, and 
weight loss, the medical records indicate no recurrent 
episodes of severe symptoms or continuous moderate 
manifestations.  Further, there is no objective indication of 
melena, manifestations of anemia, or weight loss in the 
outpatient treatment records.  

III.  Entitlement to an Increased Evaluation for Tinnitus

A review of the file reveals that the veteran is service-
connected for tinnitus, currently evaluated as 10 percent 
disabling.  Under DC 6260, a 10 percent evaluation is 
warranted for persistent tinnitus which results from head 
injury, concussion, or acoustic trauma.  38 C.F.R. § 4.87a, 
DC 6260 (1998).  This is the maximum schedular evaluation for 
such disability.  However, current VA regulations provide 
that if the schedular rating criteria are inadequate, an 
extraschedular evaluation may be assigned commensurate with 
the impairment of average earning capacity if there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (1998).

Outpatient treatment records reveal that the veteran sought 
treatment in April 1996 for bilateral ear pain and ringing 
for many years associated with dizziness.  His tympanic 
membranes were clear and neck supple.  He was referred to the 
audiology clinic.  In March 1997, he reported severe 
disabling tinnitus, pain, and numbness on the left side of 
the face and vertigo.  A VA audiology report suggested that 
hearing was basically within normal limits in the right ear, 
and a moderate high frequency hearing loss in the left ear.  
An ears, nose, and throat consultation report noted disabling 
tinnitus and he was directed to return to the clinic as 
needed.  At the hearing, the veteran testified that the 
ringing in his ears was a squealing sound, like crickets in 
the country, and he had to turn up the telephone and 
television to hear.  

Upon review of the evidence of record, including statements 
from the veteran, there is simply no evidence to warrant an 
evaluation in excess of 10 percent for the veteran's service-
connected tinnitus.  He is currently assigned the maximum 
schedular evaluation for such disability, and there is no 
evidence of record demonstrating significant or marked 
interference with daily activities beyond that contemplated 
by the current schedular provisions, or frequent 
hospitalizations attributable to his tinnitus to warrant an 
extraschedular evaluation in excess of 10 percent.  38 C.F.R. 
§ 3.321(b) (1998).  Specifically, the current record reflects 
no claim of interference with employment.  Moreover, there is 
no evidence of record of any hospitalizations attributable to 
the veteran's service-connected tinnitus.  Thus, the Board 
finds that the schedular criteria for a rating in excess of 
the currently assigned 10 percent disability evaluation are 
not met.    

In conclusion, the Board has considered the veteran's and his 
wife's sworn testimony and written statements that his 
service-connected disabilities are worse than currently 
evaluated.  Although their statements and sworn testimony are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.


ORDER

Entitlement to an increased evaluation for anxiety reaction, 
currently evaluated at 30 percent disabling, is denied.

Entitlement to an increased evaluation for duodenal ulcer 
disease, currently evaluated at 10 percent disabling, is 
denied.

Entitlement to an increased evaluation for tinnitus, 
currently evaluated at 10 percent disabling, is denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

